Dlnkslaplel. J.
Plaintiff claims substantially as was claimed in this Court No.7854, from defendant, under tbe following oircumstances. That Sa Friere stole from him, at the residence of his brother and sister, in the case above referred to, one diamond ring of the value, as plaoed thereon by him, of $300.00., and basis that claim on the evidence adduced in the suit No. 7854, already passed on by us, both of which were tried under an agreement as related in the case just referred to.
This plaintiff has less rights than his broth'er-in law and sister, Ur. and Mrs. Sidney Be Leon. He was instrumental in bringing this thief, Sa Friere, into the home of his family; he was the main instigator in having this fugatlve from justice boarding and lodging at the family residence where he, plaintiff also boarded and lived. He was the most intimate of any of the rest of the family with this man in question, and outside of the acknowledgement of the theft that he had stolen the property in question there is not a partióle of evidence to show that this defendant ever saw this ring or much less purchased it. Hence, it is our opinion, that under the authorities oited and under the facts proved, this plaintiff has failed absolutely to make any case whatsoever against the defendant.
For the reasons herein assigned, it is ordered, adjudged and decreed, that the judgment of the Court a quo be reversed, and judgment is now rendered in favor of defendant, dismissing plaintiffs suit. Plaintiff to pay costs of both Courts.
-Judgment Reversed-